DETAILED ACTION
This office action is in response to the amendment filed on February 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 8 are currently amended.
Claim 2 is canceled.
Claims 3-7 and 9-17 are as originally filed.
Therefore, claims 1 and 3-17 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
3. The lock system as recited in claim [[2]]1, wherein the stall condition is based on a plateau in a plot of current against time.  
4. The lock system as recited in claim [[2]]1, wherein the stall condition is based on a second peak in a plot of current against time.  
8. A method for signaling the success of a locking function, the method comprising: 
monitoring current supplied to an actuator for a stall condition after a start point of a plot of current against time for the locking function; 
sensing time between the start point and the stall condition;
determining whether the locking function was successful based on a length of the sensed time between the start point and occurrence of the stall condition; and 
signaling whether the locking function was successful.
END AMENDMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, including the new art cited below, does not teach, suggest, or render obvious sensing the time between a start point and stall condition of a signal supplied to a lock actuator and determining whether the lock member is moved from an unlocked position to the locked position based on the sensed time.
Dobbins et al. (US PG Pub #2018/0066453) teaches detecting a motor stall within a duration of time that is too short to allow for a full plunger extension or retraction indicating a likely mechanical jam (Paragraph [0069]).
Konchan et al. (US PG Pub #2019/0390485) teach sensing a status of a door lock system including comparing a measured time period to a maximum delay time to determine if a door requires assistance in opening or unlocking the door (Paragraph [0013]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/Primary Examiner, Art Unit 2688